9/9/2019                Case 1:19-cv-06982-LLS DocumentCP33
                                                        29-8- KelTec
                                                                 Filed 09/10/19 Page 1 of 7

                 Pistols      Rifles     Shotguns      Parts   Accessories   Gear   Sign In   Search ...




                                                               CP33™
                   BUSINESS IN THE FRONT – PARTY IN THE REAR




                                    The .22 target pistol market needed an update, so we
                                         answered the call with the CP33. CP stands for
                                    Competition Pistol and 33, well… it holds a staggering
                                       33 rounds in each magazine, right out of the box.




                                                         Features
                                CAPACITY – ACCURACY – VERSATILITY




                                   MULTI-PURPOSE PISTOL
                                   Equipped with a Picatinny-style top rail and a
                                   MAGPUL® M-LOK® slot built into the dust
                                   cover, the CP33 is ready to accept your favorite
                                   optics and accessories. Train, compete, plink
https://www.keltecweapons.com/firearms/pistols/cp33/                                                       1/7
9/9/2019                Case 1:19-cv-06982-LLS DocumentCP33
                                                        29-8- KelTec
                                                                 Filed 09/10/19 Page 2 of 7
                                  and repeat. If you’d like to do it quietly, simply
                 Pistols      Rifles  Shotguns   Parts .22
                                                        Accessories   Gear     Sign In   Search ...
                                  attach your favorite       suppressor.




                                   AMBIDEXTROUS
                                   As ambi as this handgun can be, the CP33
                                   offers a safety lever on both sides of the grip, a
                                   heel catch magazine release and a unique
                                   charging handle located at the back of the
                                   receiver.




https://www.keltecweapons.com/firearms/pistols/cp33/                                                  2/7
9/9/2019                Case 1:19-cv-06982-LLS DocumentCP33
                                                        29-8- KelTec
                                                                 Filed 09/10/19 Page 3 of 7

                 Pistols      Rifles     Shotguns      Parts   Accessories   Gear   Sign In   Search ...




                                   SIGHTS
                                   Adjustable fiber optic sights, 9 inch sight radius
                                   and threaded barrel come standard, making
                                   short work of bullseyes and paper bad guys.




https://www.keltecweapons.com/firearms/pistols/cp33/                                                       3/7
9/9/2019                Case 1:19-cv-06982-LLS DocumentCP33
                                                        29-8- KelTec
                                                                 Filed 09/10/19 Page 4 of 7

                 Pistols
                                   QUAD
                              Rifles
                                            STACK 33
                                    Shotguns Parts Accessories     Gear    Sign In    Search ...
                                   The CP33 magazines are quite the engineering
                                   feat. Generally, the termbquad stackbrefers to
                                   magazine carriers… not here. Each CP33
                                   magazine holds 4 rows of .22lr, allowing for
                                   serious flush-fit firepower. That’s 66 rounds of
                                   fun right out of the box.b




                                                       Specs
                                        RIGID – RELIABLE – BALANCED




https://www.keltecweapons.com/firearms/pistols/cp33/                                               4/7
9/9/2019                Case 1:19-cv-06982-LLS DocumentCP33
                                                        29-8- KelTec
                                                                 Filed 09/10/19 Page 5 of 7

                 Pistols      Rifles     Shotguns LEFT
                                                   PartsVIEW
                                                           Accessories                        Search ...
                                                                  RIGHT Gear
                                                                        VIEW     Sign In




                                                                  CP33™

                                                                  MSRP: $475

                                                                   STANDARD                METRIC
                 CALIBER                               .22LR

                 WEIGHT UNLOADED                       1.5lbs                   669g

                 MAGAZINE CAPACITY                     33

                 OVERALL LENGTH                        10.6″                    269mm

                 BARREL LENGTH                         5.5″                     139.6mm

                 BARREL THREADS                        1/2-28 TPI

                 TWIST RATE                            1 in 14″




                                                              DOWNLOAD MANUAL




                                                                   Parts




                                                                SHOP NOW




https://www.keltecweapons.com/firearms/pistols/cp33/                                                       5/7
9/9/2019                Case 1:19-cv-06982-LLS DocumentCP33
                                                        29-8- KelTec
                                                                 Filed 09/10/19 Page 6 of 7

                 Pistols      Rifles     Shotguns      Parts   Accessories   Gear   Sign In   Search ...

                                                       Accessories




                                                           SHOP NOW




                                                               Gear




                                                           SHOP NOW




       KELTEC INFO:
       About
       Careers
       Distributor List
       Terms & Conditions
       Privacy Policy



https://www.keltecweapons.com/firearms/pistols/cp33/                                                       6/7
9/9/2019                Case 1:19-cv-06982-LLS DocumentCP33
                                                        29-8- KelTec
                                                                 Filed 09/10/19 Page 7 of 7
       FIREARM INFO:
                 Pistols      Rifles     Shotguns      Parts   Accessories   Gear   Sign In   Search ...
       Recall
       Owner’s Manuals
       Discontinued


       NEWS:
       Press
       Blog



       CUSTOMER SERVICE:
       Shipping & Returns
       Warranty
       Support Center
       Support Ticket
       Contact




                                         © 2019 KELTECWEAPONS.COM ALL RIGHTS RESERVED




https://www.keltecweapons.com/firearms/pistols/cp33/                                                       7/7
